           Case 3:19-cv-06346 Document 1 Filed 10/04/19 Page 1 of 10



 1   Keith A. Custis (#218818)
       kcustis@custislawpc.com
 2   CUSTIS LAW, P.C.
     1875 Century Park East, Suite 700
 3
     Los Angeles, California 90067
 4   (213) 863-4276

 5   Ashley Keller (pro hac vice forthcoming)
       ack@kellerlenkner.com
 6   Travis Lenkner (pro hac vice forthcoming)
 7     tdl@kellerlenkner.com
     KELLER LENKNER LLC
 8   150 N. Riverside Plaza, Suite 4270
     Chicago, Illinois 60606
 9   (312) 741-5220
10   Attorneys for Plaintiff
11
                             UNITED STATES DISTRICT COURT
12                         NORTHERN DISTRICT OF CALIFORNIA
                                  OAKLAND DIVISION
13                                       )
     JANET MENIFEE,                      ) Case No. 3:19-cv-06346
14                                       )
15                                       ) COMPLAINT
                Plaintiff,               ) 1. Failure to Pay Minimum Wage Under the
16                                       )    FLSA
          vs.                            ) 2. Failure to Pay Minimum Wage Under the
17                                       )    California Labor Code
     DOORDASH, INC.                      ) 3. Failure to Provide Wage Statements
18
                                         ) 4. Under  the California Labor Code
                                              Violation of Unfair Competition Law
19                                       )
                Defendant.               ) (Jury Trial Demanded)
20                                       )
21

22

23

24

25

26
27

28

                                             COMPLAINT
                                         CASE NO. 3:19-cv-06346
           Case 3:19-cv-06346 Document 1 Filed 10/04/19 Page 2 of 10



 1                                           INTRODUCTION

 2          1.      Plaintiff Janet Menifee (“Ms. Menifee”) works as a courier for DoorDash.

 3          2.      Together with other DoorDash couriers, Ms. Menifee forms the core workforce

 4   necessary for DoorDash to make deliveries—the service that generates DoorDash’s revenue.

 5   Rather than treat Ms. Menifee as an employee, DoorDash misclassifies her as an independent

 6   contractor, which means it fails to pay her a minimum wage; fails to pay her overtime; and fails to

 7   provide her with various other protections required by federal and state law.

 8          3.      Ms. Menifee files this Complaint against DoorDash to collect what it owes her

 9   under federal and state law.
10                                                PARTIES

11          4.      Plaintiff Janet Menifee is an adult resident of Hayward, California. She currently

12   works as a courier for DoorDash.

13          5.      Defendant DoorDash, Inc. is a Delaware corporation headquartered at 901 Market

14   Street, Sixth Floor, San Francisco, California 94103.

15                                    JURISDICTION AND VENUE

16          6.      This Court has subject-matter jurisdiction under 28 U.S.C. § 1331 over Plaintiff’s

17   claims under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et. seq. The Court has

18   supplemental jurisdiction under 28 U.S.C. § 1367 over Plaintiff’s claims arising under state law

19   because the claims are so related to the FLSA claim that they form part of the same case or

20   controversy.

21          7.      The Court has personal jurisdiction over DoorDash because DoorDash has its

22   headquarters and principal place of business in California.

23          8.      Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because a substantial

24   part of the events or omissions giving rise to the claim occurred in this district.

25                                  INSTRADISTRICT ASSIGNMENT

26          9.      This action is properly assigned to the Oakland Division of this District, pursuant
27   to Civil Local Rule 3-2(c) and (d), because a substantial part of the events or omissions that give

28   rise to the claim occurred in Alameda County, which is served by the Oakland Division.
                                                    2
                                              COMPLAINT
                                          CASE NO. 3:19-cv-06346
           Case 3:19-cv-06346 Document 1 Filed 10/04/19 Page 3 of 10



 1                                    FACTUAL ALLEGATIONS

 2          A.      COURIERS ARE INTEGRAL TO DOORDASH’S BUSINESS.

 3          10.     Tony Xu and Evan Moore founded DoorDash in 2013.

 4          11.     As described by its founders, the purpose of DoorDash was to “build the world’s

 5   first and largest software-enabled logistics company.”1

 6          12.     Effectively all of DoorDash’s revenue comes from making deliveries to customers.

 7   The most significant part of that revenue comes from delivering food.

 8          13.     DoorDash partners with various merchants such as restaurants and retailers.

 9          14.     Customers order food and other items from DoorDash partner merchants by using
10   DoorDash’s website or smartphone app.

11          15.     When a customer places an order, DoorDash assigns a nearby courier to pick up

12   the order from the merchant and deliver it to the customer.

13          16.     Consumers uniformly associate DoorDash’s brand with its on-demand delivery

14   service.

15          17.     Wikipedia—a crowd-sourced, online encyclopedia designed to capture the

16   consensus view of its users—states that DoorDash is an “on-demand food delivery service.”

17          18.     DoorDash’s marketing tagline is “delivering good.”

18          B.      DOORDASH TIGHTLY CONTROLS ITS COURIERS’ CONDUCT.

19          19.     DoorDash couriers receive delivery requests through the courier version of the

20   DoorDash app.

21          20.     Like many employers, DoorDash schedules its workers for shifts. DoorDash asks

22   its couriers to schedule time slots in advance in order to ensure there are enough couriers on the

23   road during busy times.

24

25

26
27
     1
       Erika Ekiel, “DoorDash CEO: Solving Problems of Time-Starved People,” Stanford Business
     (Nov. 30, 2015), https://www.gsb.stanford.edu/insights/doordash-ceo-solving-problems-time-
28   starved-people.
                                                  3
                                            COMPLAINT
                                        CASE NO. 3:19-cv-06346
           Case 3:19-cv-06346 Document 1 Filed 10/04/19 Page 4 of 10



 1              21.   To check in to a scheduled time slot, a courier goes “online” by opening the

 2   DoorDash app on his or her smartphone.

 3              22.   DoorDash then sends a new delivery request to the courier. Couriers have no

 4   control over when, whether, or how many deliveries DoorDash will route to them. And the app

 5   does not allow couriers to specify that they wish to receive deliveries for any particular customer

 6   or merchant.

 7              23.   DoorDash gives couriers only a limited amount of time to decide whether to accept

 8   a delivery request. If a courier declines the request or takes too long to decide, DoorDash

 9   withdraws the request and sends it to another courier.
10              24.   DoorDash monitors each courier using performance metrics such as how frequently

11   the courier shows up to his or her shift, how the customer rates the courier, the rate at which the

12   courier’s deliveries are accepted, and the rate at which the courier’s deliveries are completed. If a

13   courier’s rating falls below DoorDash’s minimum standards, DoorDash may terminate or suspend

14   the courier.

15              25.   DoorDash sets the delivery fee that it charges its customers; couriers cannot adjust

16   the fee.

17              26.   DoorDash sets the rate of pay in a given area; couriers cannot adjust that amount

18   either.

19              27.   If a customer wants to cancel an order, the courier is not allowed to handle that

20   request and must instead “redirect the customer to reach out to DoorDash Support team.”

21   DoorDash then has the sole discretion to determine if it will charge a customer a cancellation fee

22   and how much it will charge.

23              28.   DoorDash may terminate or suspend a courier based on customer feedback;

24   couriers have no input in that process.

25              29.   Because DoorDash classifies its couriers as independent contractors rather than

26   employees, it makes no effort to ensure that it pays the minimum wage or overtime required in the
27   relevant jurisdiction.

28
                                                    4
                                              COMPLAINT
                                          CASE NO. 3:19-cv-06346
           Case 3:19-cv-06346 Document 1 Filed 10/04/19 Page 5 of 10



 1          30.     DoorDash also does not reimburse couriers for any fees they incur while on a

 2   delivery, including parking tickets and fees or moving violation tickets.

 3          31.     DoorDash also does not comply with state rest-break or sick-time laws for its

 4   couriers, or with any other employee-benefit notice requirements.

 5          32.     DoorDash makes it difficult for couriers to understand their true rate of pay.

 6          33.     The pay statements DoorDash makes available to couriers do not track the full

 7   number of hours worked or mileage driven, both of which a courier would need to determine his

 8   or her true net hourly wage in a given week.

 9          C.      DOORDASH COURIERS ARE EMPLOYEES UNDER FEDERAL AND
10                  CALIFORNIA LAW.

11          34.     Courts determine whether a worker is an employee under the Fair Labor Standards

12   Act by looking to the economic substance of the relationship, not the label adopted by an employer.

13   See Real v. Driscoll Strawberry Assocs., Inc., 603 F.2d 748, 754 (9th Cir. 1979).

14          35.     In assessing that economic relationship, courts look to a non-exhaustive list of

15   factors that includes:

16                  −         the nature and degree of the employer’s control over the manner in which
17                            the work is to be performed;

18                  −         the worker’s opportunity for profit or loss depending upon his or her
19                            managerial skill;

20                  −         the worker’s investment in equipment or materials required for his or her
21                            task, or his or her employment of workers;

22                  −         whether the service rendered requires a special skill;
23                  −         whether the worker has an ongoing relationship with the employer; and
24                  −         whether the service rendered is an integral part of the employer’s business.
25          36.     The ultimate inquiry is whether the worker is genuinely operating an independent

26   business, free from the economic dominance of an employer.
27

28
                                                     5
                                               COMPLAINT
                                           CASE NO. 3:19-cv-06346
          Case 3:19-cv-06346 Document 1 Filed 10/04/19 Page 6 of 10



 1            37.     Under California law, a worker is classified as an employee unless the hiring

 2   business proves that:

 3                    −      the worker is free from the control and direction of the hiring business;
 4                    −      the worker performs work that is outside the usual course of the hiring
 5                           entity’s business; and

 6                    −      the worker is customarily engaged in an independently established trade,
 7                           occupation, or business and takes the usual steps to establish and promote

 8                           his or her independent business separate from working for an employer.

 9   Dynamex Operations W. v. Superior Court, 4 Cal. 5th 903, 925 (2018), reh’g denied (June 20,
10   2018).

11            38.     Ms. Menifee qualifies as an employee under both federal and California law.

12            39.     DoorDash exercises significant control over Ms. Menifee by determining which

13   deliveries it offers her; how much it will pay her for each delivery; when it will provide her with

14   critical information about each delivery; and how to resolve disputes and complaints regarding

15   each delivery.

16            40.     Because DoorDash sets all the material terms of driving for DoorDash, Ms.

17   Menifee cannot use managerial skill to increase her profits. Ms. Menifee’s compensation turns

18   predominately on the number of deliveries she completes and whether she responds to the financial

19   incentives DoorDash sets for her.

20            41.     Ms. Menifee has invested minimal to no capital in her work for DoorDash, and she

21   does not operate a transportation-based business independent of DoorDash.

22            42.     Ms. Menifee brings no specialized skill to the job.

23            43.     Ms. Menifee has worked for DoorDash on an ongoing basis.

24            44.     Ms. Menifee’s work is integral to DoorDash as she, and other couriers, make up

25   the core workforce that provides DoorDash’s deliveries.

26
27

28
                                                    6
                                              COMPLAINT
                                          CASE NO. 3:19-cv-06346
            Case 3:19-cv-06346 Document 1 Filed 10/04/19 Page 7 of 10



 1           D.    BY MISCLASSIFYING MS. MENIFEE AS AN INDEPENDENT

 2                 CONTRACTOR, DOORDASH HAS VIOLATED FEDERAL AND

 3                 CALIFORNIA LAW.

 4           45.   Ms. Menifee’s true wages are difficult to calculate accurately, as DoorDash’s wage

 5   statements do not contain weekly hours or mileage figures.

 6           46.   Nevertheless, it is clear that DoorDash has regularly failed to pay Ms. Menifee the

 7   required minimum wage, after accounting for her expenses.

 8                                      CAUSES OF ACTION

 9                                             COUNT I
10                       FAIR LABOR STANDARDS ACT, 29 U.S.C. § 206

11                                MINIMUM-WAGE VIOLATIONS

12           47.   DoorDash has at least two employees and has employees who handle and work

13   with goods that have been moved in interstate commerce.

14           48.   DoorDash has annual gross sales or business greater than $500,000.

15           49.   Ms. Menifee is an employee entitled to the protections of the Fair Labor Standards

16   Act.

17           50.   DoorDash has violated the Act by willfully failing to regularly pay Ms. Menifee

18   the minimum wage the Act requires.

19           51.   Ms. Menifee seeks unpaid wages, liquidated damages, interest, and attorneys’ fees

20   and costs.

21                                             COUNT II

22                     CALIFORNIA LABOR CODE, WAGE ORDER NO. 9

23                                MINIMUM-WAGE VIOLATIONS

24           52.   Ms. Menifee is an employee entitled to the protections of the California Labor Code

25   as interpreted by Wage Order 9 of the Industrial Welfare Commission.

26           53.   DoorDash has violated the California Labor Code by failing to pay Ms. Menifee
27   the minimum wage it requires.

28           54.   Ms. Menifee seeks unpaid wages, interest, and attorneys’ fees and costs.
                                                 7
                                           COMPLAINT
                                       CASE NO. 3:19-cv-06346
          Case 3:19-cv-06346 Document 1 Filed 10/04/19 Page 8 of 10



 1                                                 COUNT III

 2                              CALIFORNIA LABOR CODE § 226(a), (e)

 3                                 WAGE STATEMENT VIOLATIONS

 4          55.      Ms. Menifee is an employee under California law.

 5          56.      DoorDash has failed to provide Ms. Menifee with a wage statement that is

 6   compliant with California law.

 7          57.      Ms. Menifee, therefore, seeks statutory penalties and attorneys’ fees and costs.

 8                                                 COUNT IV

 9                UNFAIR COMPETITION LAW, CAL. BUS. & PROF. CODE § 17200
10                        UNFAIR AND UNLAWFUL BUSINESS PRACTICES

11          58.      By committing the legal violations described above, DoorDash has committed

12   unfair and unlawful business practices in violation of the California Unfair Competition Law.

13          59.      Ms. Menifee, therefore, seeks restitution and attorneys’ fees and costs.

14                                         PRAYER FOR RELIEF

15          60.      Ms. Menifee seeks an award against DoorDash that incorporates the below relief,

16   but declines to specify an amount in controversy at this time:

17                a. A decision that the policies and practices complained of are unlawful under federal

18                   and California law;

19                b. An award of appropriate equitable relief to remedy DoorDash’s violations of

20                   federal and California law;

21                c. An award of damages, statutory penalties, and restitution to be paid by DoorDash

22                   according to proof;

23                d. An award of general damages according to proof;

24                e. An award of reasonable attorneys’ fees and costs incurred in filing this action under

25                   29 U.S.C. §§ 206, 207, California Labor Code §§ 218.5 and 1194, Code of Civil

26                   Procedure § 1021.5, and other applicable laws;
27                f. An award of pre- and post-judgment interest; and

28                g. Such further relief as the Court deems appropriate.
                                                     8
                                               COMPLAINT
                                           CASE NO. 3:19-cv-06346
           Case 3:19-cv-06346 Document 1 Filed 10/04/19 Page 9 of 10



 1                                    DEMAND FOR JURY TRIAL

 2          61.     NOW COMES Plaintiff Janet Menifee, by and through her Attorneys, and hereby

 3   demands a trial by jury on all issues triable by jury.

 4             Dated: October 4, 2019                         Respectfully submitted,

 5                                                            /s/ Keith A. Custis
                                                              Keith A. Custis (#218818)
 6                                                              kcustis@custislawpc.com
                                                              CUSTIS LAW, P.C.
 7                                                            1875 Century Park East, Suite 700
                                                              Los Angeles, California 90067
 8                                                            (213) 863-4276

 9                                                            Ashley Keller (pro hac vice forthcoming)
                                                                ack@kellerlenkner.com
10                                                            Travis Lenkner (pro hac vice forthcoming)
                                                                tdl@kellerlenkner.com
11                                                            KELLER LENKNER LLC
                                                              150 N. Riverside Plaza, Suite 4270
12
                                                              Chicago, Illinois 60606
13                                                            (312) 741-5220

14                                                            Attorneys for Plaintiff
15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                    9
                                              COMPLAINT
                                          CASE NO. 3:19-cv-06346
          Case 3:19-cv-06346 Document 1 Filed 10/04/19 Page 10 of 10



 1                                   CERTIFICATE OF SERVICE

 2          I certify that I shall cause the foregoing document to be served by courier on DoorDash,

 3   Inc. at its registered agent for service of process, Registered Agent Solutions, Inc., 1220 S. Street,

 4   Suite 150, Sacramento, CA 95811, on or around October 7, 2019.

 5            Dated: October 4, 2019                       /s/ Keith A. Custis

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                              COMPLAINT
                                          CASE NO. 3:19-cv-06346
